Citation Nr: 1438038	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-11 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Cape Coral Hospital between May 24, 2010, and May 27, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, Florida.

In August 2013, the Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Medical Administration Service (MAS) folder.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability. 

2.  Although the Veteran was enrolled in the VA health care system at the time his treatment was furnished at Cape Coral Hospital from May 24, 2010, to May 27, 2010, he had not received VA medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such treatment.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Cape Coral Hospital from May 24, 2010, to May 27, 2010.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002); 38 C.F.R. § 17.1002(d) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Review of the claims folder reveals compliance with the VCAA by way of an April 2010 notice letter sent from the VAMC to the Veteran.  In addition, at his August 2013 hearing, the Veteran demonstrated actual knowledge of the reason his unauthorized medical expenses claim was denied. 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regardless, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the Veteran's unauthorized medical expenses claim is being denied as a matter of law because at the time the alleged emergency treatment was furnished, the Veteran had not received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the alleged emergency treatment.  See 38 C.F.R. § 17.1002(d) (2013).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the unauthorized medical expenses issue on appeal.  See 38 C.F.R. § 3.159(b)(3)(ii), (d)(3) (2013).

Factual Background and Analysis

The Veteran contends that his expenses associated with a hospitalization at Cape Coral Hospital between May 24, 2010, and May 27, 2010, should be reimbursed.

By way of background, the Veteran presented to the emergency department at Cape Coral Hospital on May 24, 2010, with the complaint of abdominal pain.  He was admitted.  The VAMC at Bay Pines received notification that same day that the Veteran had been admitted to the Cape Coral Hospital.  In a decision dated on May 24, 2010, the Chief Medical Officer for the Bay Pines VAMC disapproved the Veteran's claim for reimbursement of medical expenses because he did not have VA treatment in the past 24-month period.  This denial was confirmed again by the VAMC again in April 2011.  

In particular, the VAMC determined that although the Veteran was enrolled in the VA health care system at the time the alleged emergency treatment was furnished, he had not received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  This is one of the necessary criteria for a Veteran to receive payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders when the Veteran does not have insurance.  See 38 C.F.R. § 17.1002(a)-(h)(2013).

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2013).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  In addition, he is not service connected for any disability by VA.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here. 

As noted above, the Veteran is not service-connected for any disability and his treatment at the non-VA hospital was not for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Nor has the Veteran alleged that his treatment was for any of these aforementioned purposes.  Consequently, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

Still, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).  One of these conditions is that at the time the private emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. § 1725(b)(2)(B) (West 2002); 38 C.F.R. §17.1002(d) (2013).  A May 2010 computer printout from the VAMC established that the Veteran did not receive any VA medical care within 24 months preceding his private emergency room treatment in May 2010 for his abdominal pain.  It was noted that his first appointment at the VAMC was scheduled for May 27, 2010.  The Veteran has not disputed this fact. 

Therefore, as the Veteran does not meet one of the necessary criteria for payment or reimbursement under section 1725, it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h). 

In making this determination, the Board acknowledges the Veteran's statements and testimony that he was enrolled and scheduled for his first appointment at the VAMC.  The Veteran provided a detailed argument stating that his private emergency treatment should be reimbursed as he was waiting for his first VAMC appointment.  The Veteran's argument is essentially equitable in nature as the regulations do not provide for reimbursement of unauthorized medical expenses unless certain prerequisites are met.  

The Board acknowledges that the Veteran is sincere in his belief that he should be entitled to reimbursement of medical expenses in this instance.  However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The law does not allow for reimbursement of private medical expenses under § 1725 when a Veteran did not receive VA medical services within the 24-month period preceding the furnishing of any private emergency treatment.  There simply is no provision of law under which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Cape Coral Hospital between May 24, 2010, and May 27, 2010, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


